Citation Nr: 1721561	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-02 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression. 

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO denied entitlement to service connection for a low back disability, depression, and headaches. 

In June 2016, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board indicated in its June 2016 remand that the RO request private treatment records from Drs. E.M., L.G., and L.O.  As the Veteran's previous authorization and consent to release these records had expired, the RO sent the new authorization and consent to release forms to the Puerto Rico address and, for the reasons above, it is not clear that the Veteran received these forms.  Consequently, a remand is required for the RO to determine the Veteran's correct address and, after taking appropriate action, re-send the authorization to release these records.

In addition, pursuant to the June 2016 Board remand, the AOJ scheduled the Veteran for a VA back examination.  See CAPRI document dated August 2016.  The Veteran failed to appear for the scheduled examination.  A review of the Veteran's recent correspondences suggests that he did not receive proper notice of the examination.  For instance, in the Veteran's most recent correspondence, he listed a Florida address as his residence.  See statement in support of claim (VA form 21-4138) dated September 2014.  Recent VA letters submitted to the Veteran were sent to a Puerto Rico address.  As such, the Board finds that it is unclear whether the Veteran received proper notice of the VA back examination.  Therefore, upon remand, the RO should determine the Veteran's correct address and, after taking appropriate action, schedule the Veteran for a VA back examination and properly notified of that examination.

Accordingly, the case is REMANDED for the following action:

1.  After determining the Veteran's current address and taking appropriate action, request the Veteran to provide VA with the information and authorization necessary to obtain treatment records from Drs. E.M., L.G., and L.O., as well as any other treatment records identified by the Veteran for the claimed disorders on appeal.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA back examination as to the etiology of any current back disability.   

After ascertaining the Veteran's correct address, to include consideration of whether the correct address is Florida address as listed in his August 2014 statement in support of claim (VA form 21-4138), take appropriate action and notify the Veteran of the examination.

The claims file must be sent to the examiner for review. 

The examiner should first identify any current back disability.  Then, as to any such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that a current back disability had its onset in service, or is otherwise related to service.

All necessary tests should be conducted.  

In rendering the opinion above, the examiner should address the Veteran's March 1969 service separation examination report and concurrent report of medical history document constant low back pain.

A complete rationale should accompany any opinion provided.

3.  After conducting any additional development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).

______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

